Citation Nr: 0509932	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1994 to May 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from the initial rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection, and assigned a 10 percent 
rating for, the veteran's arthritis of the left knee, status 
post anterior cruciate ligament reconstruction, effective May 
16, 2000, the day following his discharge from service.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.


FINDINGS OF FACT

1.  The veteran's left knee instability is greater than 
slight but no more than moderate; he wears a knee brace for 
greater stability.

2.  The veteran has generally moderate but less than severe 
left knee pain, some swelling and crepitus with demonstrated 
limitation of some left knee flexion, starting from about 10% 
in 2000 to 20-25% limitation currently during at least weekly 
flare-ups.

3.  The veteran has X-ray evidence of degenerative changes in 
the joint with stiffness, redness, heat, fatigueability and 
effusion.   




CONCLUSION OF LAW

The criteria for an evaluation of 20 percent and no more for 
postoperative residuals anterior cruciate ligament 
reconstruction of the left knee are met; and the criteria for 
a separate 10 percent rating for arthritic impairment are 
also met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 and West 
2002); 38 C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.14, 4.59, Code 
5257-5003 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal which provides for 
various due process considerations and assistance in 
development of evidence.  The case was remanded for 
development, and in addition thereto, of record are service 
and other post-service clinical records and examination 
reports.  In this case, VA has satisfied its duties to the 
veteran, under both former law and the new VCAA.  A review of 
the record indicates that VA has conducted adequate 
evidentiary development in this case.  There is no indication 
of specific outstanding records which the RO has not yet 
requested for which there is any indication that they may be 
available.  In addition, the veteran has been afforded VA 
medical examinations in connection with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Statements of the Case and Supplemental 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  In 
this regard, the RO and the Board has informed the veteran of 
the evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim and his actions as a result have 
reflected that he understands what evidence is to be obtained 
by which party.  No further assistance in this regard appears 
to be warranted.  As VA has fulfilled the duty to assist, and 
as the change in law has no additional material effect on 
adjudication of this claim, and particularly given the nature 
of the resolution rendered herein, the Board finds that it 
can now consider the merits of this appeal without prejudice 
to the veteran.  


Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service records as well as extensive private and VA clinical 
records and reports of orthopedic evaluations are in the file 
reflecting the veteran's history of left knee problems.  

On VA examination in October 2000, the veteran reported had 
had knee injuries and surgery in service.  He had had a 
history of continuing left knee pain with prolonged sitting 
or walking.  He also had some mild weakness in the left 
hamstring secondarily to the (surgical) hamstring muscle 
harvest.  He also had occasional stiffness in the morning.  
He said his flare-up level of pain was 4 out of 10.  This 
would occur 1-2 times per week.  His baseline pain level was 
2-3 out of 10.  He used a Neoprene sleeve to help stabilize 
the knee when he was working and walking on his job as a 
sales floor assistant at a home improvement store.  He did 
climb and had some occasional pain and stiffness in the knee 
as a result thereof.  He had had no frank giving way of the 
knee, locking or significant swelling.

On examination, there was 9 degrees of extension, and 0 to 
135 degrees of flexion without varus, valgus or anterior or 
posterior instability.  He had no significant joint line 
tenderness.  X-rays confirmed bone tunnels consistent with 
previous bone-patella-bone ACL reconstruction without signs 
of hardware therein.  He did have signs of screw fixation in 
the distal femur and proximal tibia consistent with hamstring 
graft used for revision ACL surgery.  He also had some mild 
degenerative changes of the left knee joint.  The examiner 
stated that it was his opinion that with flare-ups, increased 
range of motion limitations would be 5-10%.   

The X-ray report itself reflected that he had cylindrical 
sclerotic areas passing through the posterior margin of the 
distal left tibia and proximal aspect of the left tibia 
consistent with the ACL repair.  He also had some undulation 
of the articular surfaces of the lateral side of the knee 
suggesting underlying degenerative changes.

On VA examination in March 2004, the veteran reported having 
had significant weakness in his left knee, worse since his 
last surgery, as well as swelling, heat and redness which 
occurred with walking.  He described his baseline pain as 
about 3 out of 10.  He said he was able to walk about 1/2 mile 
before he had to stop.  There was evidence of fatigueability.  
He said he took Etodolac and Tylenol.  The veteran reported 
that he had flare-ups once a week and this would precipitate 
5 out of 10 pain.  He said his medications seemed to help 
alleviate his symptoms but there were no specific 
precipitating factors.  

The veteran was currently using his Neoprene knee brace.  He 
had a history of ACL repair from injury in 1995, with surgery 
in February 1996 and a re-tear recurrent injury in 1998 
followed by additional surgery in February 1998.  The veteran 
reported that he was currently going to college and the pain 
in his knee inhibited him from getting around campus very 
easily.

On examination he was noted to favor the knee.  He had 
effusion on examination as well as crepitus.  There was no 
anterior or posterior drawer sign present, and neither varus 
or valgus deformities.  His range of motion was 0-140 
degrees.  X-rays showed mild degenerative disease and 
effusion.

The examiner opined that he had a history of two separate 
knee injuries, a baseline pain of 3 out of 10, and during 
flare-ups, he had pain of 5 out of 10.  While at baseline, 
his range of motion was within relatively normal limits, 
during flare-ups, the examiner opined that the range of 
motion decreased on the order of 20-25%.  He reportedly 
suffered from degenerative disease with residuals of the two 
knee injuries both of which were in service, and all current 
symptoms of which were from the inservice injuries.

.Analysis

In order to afford the veteran every benefit, considerable 
clinical evidence has been gathered and is now in the file.  
The Board concludes that there is no need for further 
development, and although additional evidence is probably 
obtainable, there is now adequate evidence of record for an 
equitable assessment of the veteran's current left knee 
problems.  It is unnecessary and unfair to delay the 
adjudication of his case any longer.

It is clear from the extensive clinical reports in the file 
that the veteran's left knee disability has been progressive 
notwithstanding his surgical procedures.  All along he has 
had a minimum of slight impairment.  However, the issue is 
whether he is entitled to more than a 10 percent rating for 
the overall left knee impairment.  

The Board thus needs to address possible alternatives to an 
increase in the veteran's left knee rating.  One alternative 
might be to give a separate rating for his scars, if they 
were tender or painful or had other functional impairment.  
However, while the knee itself had been described as tender, 
recent evaluations have not shown any such functional scar 
disability of any kind (i.e., tenderness, ulceration, pain, 
etc.) for which separate compensation might be warranted.

However, as noted in the cited criteria above, and without 
violating pyramiding principles, a separate rating may be 
assigned for the instability plus another for arthritis.  

In this case, the RO has assigned a 10 percent rating under 
Code 5257 which is reflective of the presence of some 
instability (for which he wears a left knee brace), but to no 
more than a slight degree.  However, a review of the 
aggregate clinical evidence of record tends to show that his 
instability, swelling, redness, effusion, etc., are all a 
blending of symptoms which more closely approximate a 
moderate degree than slight, and thus warrant a 20 percent 
rating.  However, he does not now exhibit such severe 
instability as to warrant a 30 percent rating under Code 
5257.  

Moreover, other than flexion difficulties to be addressed 
below, he does not have such significant limitation of motion 
on extension of the knee as to warrant additional or 
alternative increased compensation on the basis of any of the 
cited knee motions.   He has daily problems with pain which 
escalated throughout the day and from which he has regular 
and consistent flare-ups.

However, in addition to his problems with continuous pain in 
the left knee, there is clear-cut demonstrable X-ray evidence 
of osseous change, which has been somewhat progressive.  
During periods of flare-ups his functional limitations may 
reach 25% and this occurs on at least a weekly basis. 

He has flexion impairment which is such as to be more nearly 
than not compatible with the criteria for a noncompensable 
rating under Code 5260.  The Board finds that this is 
sufficient to warrant a separate 10 percent evaluation for 
the arthritic involvement under Code 5003 and cited judicial 
guidelines as identified above including Esteban.   

Although there has been some deterioration in the veteran's 
knee disability since separation, the symptoms have been 
sufficiently static albeit progressive as to warrant the 
assignment of the rating without potentially applicable 
staging pursuant to Fenderson.

Should the veteran have additional symptoms develop in the 
future, he may want to reopen his claim with evidence 
relating thereto at that time.   

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b).  

In this case, the veteran previously worked for a home 
improvement store wherein the work-related climbing of 
ladders and other activities were somewhat difficult.  Even 
now, while going to school, he is hindered in ease of 
movement across campus by left knee pain.  However, these are 
the "usual" occupational hazards of such a disability which 
are fully contemplated within schedular standards.  He does 
not exhibit unusual requirements at work or hospitalizations 
as to necessitate the use of extraschedular standards.  The 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's symptoms and disability level.


ORDER

An initial evaluation of 20 percent but no more for 
postoperative residuals of left knee injuries is granted; and 
a separate 10 percent rating for left knee arthritic 
impairment is also granted, both subject to the regulatory 
criteria relating to the payment of monetary awards.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


